Haywood, Judge.
-The defendant has bad a seven years pos* session, but without any colour of title for a great part o f the time, and therefore his possession will avail him nothing : But then Walker executed this deed to the plaintiff, when the defendant was in possession, claiming the land adversely, and Walker had no means to recover the possession but by action ; and therefore could not legalty execute a deed so as to transfer his right of entry to the plaintiff.
Verdict and judgment for the defendant.